DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,974,147 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see chart below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/229,817
U.S. Patent 10,974,147 B2
Claim 1. A method for generating viewports into a game, comprising:

identifying a plurality of virtual cameras for providing viewports into the game;
accessing a playbook of a spectator user, the playbook identifying performance of the spectator user in the game;




accessing event data for the game as the game is played live; and

generating a switchboard interface for the spectator user including a plurality of viewports providing optional views into the game, the plurality of viewports being dynamically selected based on processing the event data and the playbook of the spectator user through a machine learning model, the machine learning model is configured to identify features from the event data and the playbook to identify attributes of the spectator user, the attributes of the spectator user being used to select the plurality of viewports into the game.







Claim 1. A method for selecting viewports into a game, comprising:

identifying a plurality of virtual cameras for providing viewports into the game;
accessing a playbook of a spectator user, the playbook stored in association with a profile of the spectator user, the playbook identifying performance of the spectator user in the game and other games played by the spectator user;

accessing event data for the game as the game is played live;

generating a switchboard interface for the spectator user including a plurality of viewports providing views into the game, the plurality of viewports being dynamically selected for inclusion into the switchboard interface based on processing the event data and the playbook of the spectator user through a machine learning model, the machine learning model is configured to identify features from the event data and the playbook to classify attributes of the spectator user, the attributes of the spectator user being used to select the plurality of viewports into the game; and

updating the switchboard interface to include one or more changes to selection of the plurality of viewports while the spectator user is viewing one of the plurality of viewports, the updating is configured to occur based on contextual changes in the game identified from the event data.

Claim 2. The method of claim 1, wherein the plurality of viewports being dynamically selected for inclusion into the switchboard interface is further based on processing one or more feedback inputs from the spectator user, the processing uses the machine learning model to determine which ones of the plurality of viewports to select or remove from selection into the switchboard interface.

Claim 2. The method of claim 1, wherein the plurality of viewports being dynamically selected for inclusion into the switchboard interface is further based on processing one or more feedback inputs from the spectator user, the processing uses the machine learning model to determine which ones of the plurality of viewports to select or remove from selection into the switchboard interface.

Claim 3. The method of claim 1, further comprising,
updating the switchboard interface to include one or more changes to selection of the plurality of viewports while the spectator user is viewing one of the plurality of viewports, the updating is configured to occur based on contextual changes in the game identified from the event data;
wherein said updating makes calls to the machine learning model to obtain predictions as to types of viewports are of interest to the spectator user while the spectator user is viewing the game.

Claim 3. The method of claim 1, wherein said plurality of viewports being dynamically selected for inclusion includes processing the updating continuously during one or more sessions when the spectator user is viewing the game, 


and said updating makes calls to the machine learning model to obtain predictions as to types of viewports that may be of interest to the spectator user while the spectator user is viewing the game.

Claim 4. The method of claim 1, wherein said updating is a process that interfaces with the machine learning model to obtain predictions as to types of viewports that are of interest to the spectator user while the spectator user is viewing the game.

Claim 4. The method of claim 1, wherein said updating is a process that generates calls to the machine learning model to obtain predictions as to types of viewports that may be of interest to the spectator user while the spectator user is viewing the game.

Claim 5. The method of claim 4, further comprising,
generating a notification to the spectator user that one or more new viewports are available to view that are predicted to be of interest to the spectator user.

Claim 5. The method of claim 4, further comprising,
generating a notification to the spectator user that one or more new viewports are available to view that are predicted to be of interest to the spectator user.

Claim 6, The method of claim 1, wherein the playbook includes a history of interactive use of the game and other games played by the spectator user, the interactive use being processed to identify metadata used for classifying the performance of the spectator user for types of interactive scenes or content of the game or said other games, wherein said classifying of the metadata is used by the machine learning model that is associated to the profile of the spectator user.

Claim 6. The method of claim 1, wherein the playbook includes a history of interactive use of the game and other games played by the spectator user, the interactive use being processed to identify metadata used for classifying the performance of the spectator user for types of interactive scenes or content of the game or said other games, wherein said classifying of the metadata is used by the machine learning model that is associated to the profile of the spectator user.

Claim 7. The method of claim 1, wherein the classified attributes of the spectator user identify a likelihood of the spectator user to prefer viewing of specific types of content, wherein the dynamic selection of viewports includes increasing a selection value of viewports that include the specific types of content.

Claim 7. The method of claim 1, wherein the classified attributes of the spectator user identify a likelihood of the spectator user to prefer viewing of specific types of content, wherein the dynamic selection of viewports includes increasing a selection value of viewports that include the specific types of content.

Claim 8. The method of claim 1, further comprising, generating a viewport interface for a viewport selected by the spectator user.

Claim 8. The method of claim 1, further comprising, generating a viewport interface for a viewport selected by the spectator user.

Claim 9. The method of claim 8, wherein one or more of the viewports that are not selected to view live are recorded for non-live viewing.

Claim 9. The method of claim 8, wherein one or more of the viewports that are not selected to view live are recorded for non-live viewing.

Claim 10. The method of claim 1, further comprising,
generating a viewport interface for a viewport selected by the spectator user, the viewport interface includes a chat section that is configured to receive at least part of the feedback from the spectator user, said chat section is configured to receive input from one or more other viewers viewing the viewport.


Claim 10. The method of claim 1, further comprising,
generating a viewport interface for a viewport selected by the spectator user, the viewport interface includes a chat section that is configured to receive at least part of the feedback from the spectator user, said chat section is configured to receive input from one or more other viewers viewing the viewport.


Claim 11. The method of claim 1, wherein the switchboard interface further includes a comments sections, said comments section providing information related to the plurality of viewports.

Claim 11. The method of claim 1, wherein the switchboard interface further includes a comments sections, said comments section providing information related to the plurality of viewports.

Claim 12. The method of claim 1, wherein the plurality of virtual cameras are fixed or dynamically move with a corresponding scene within the event of the game.

Claim 12. The method of claim 1, wherein the plurality of virtual cameras are fixed or dynamically move with a corresponding scene within the event of the game.

Claim 13. The method of claim 1, wherein the event data includes a plurality of scenes that captures activities in the game.

Claim 13. The method of claim 1, wherein the event data includes a plurality of scenes that captures activities in the game.

Claim 14. The method of claim 1, wherein recording of a viewport is in response to exiting a live viewing of a viewport.

Claim 14. The method of claim 1, wherein recording of a viewport is in response to exiting a live viewing of a viewport.

Claim 15. A method for presenting an interface having viewports into a game to a spectator user, the method being processed by one or more servers of a cloud system and the spectator user connects over a network to the cloud system for spectating the game, comprising:

identifying a plurality of virtual cameras for providing viewports into the game;

accessing a playbook of the spectator user, the playbook identifying attributes of the spectator user in relation to one or more game features of the game;


accessing event data for the game as the game is played and the spectator user is viewing the play of the game;

generating a switchboard interface for the spectator user including a plurality of viewports providing views into the game, the plurality of viewports being dynamically selected for switchboard interface based on processing the event data and the playbook of the spectator user through a machine learning model; and

updating the switchboard interface to include one or more changes to selection of the plurality of viewports while the spectator user is viewing one of the plurality of viewports into the game.


Claim 15. A method for presenting viewports into a game to a spectator user, comprising:





identifying a plurality of virtual cameras for providing viewports into the game;

accessing a playbook of the spectator user, the playbook stored in association with a profile of the spectator user, the playbook identifying performance attributes of the spectator user in relation to one or more game features of the game;

accessing event data for the game as the game is played live;


generating a switchboard interface for the spectator user including a plurality of viewports providing views into the game, the plurality of viewports being dynamically selected for inclusion into the switchboard interface based on processing the event data and the playbook of the spectator user through a machine learning model; and

updating the switchboard interface to include one or more changes to selection of the plurality of viewports while the spectator user is viewing one of the plurality of viewports.


Claim 16. The method of claim 15, wherein the updating is configured to occur based on contextual changes in the game identified from the event data.

Claim 16.  The method of claim 15, wherein the updating is configured to occur based on contextual changes in the game identified from the event data.

Claim 17. The method of claim 15, wherein the machine learning model is configured to identify features from the event data and the playbook to identify the attributes of the spectator user, the attributes of the spectator user being used to influence selection of the plurality of viewports into the game.

Claim 17. The method of claim 15, wherein the machine learning model is configured to identify features from the event data and the playbook to classify the performance attributes of the spectator user, the attributes of the spectator user being used to influence selection of the plurality of viewports into the game.

Claim 18. The method of claim 15, wherein the plurality of viewports being dynamically selected for inclusion into the switchboard interface is further based on processing one or more feedback inputs from the spectator user, the processing uses the machine learning model to predict which ones of the plurality of viewports to select or remove from selection into the switchboard interface.

Claim 18. The method of claim 15, wherein the plurality of viewports being dynamically selected for inclusion into the switchboard interface is further based on processing one or more feedback inputs from the spectator user, the processing uses the machine learning model to predict which ones of the plurality of viewports to select or remove from selection into the switchboard interface.

Claim 19. The method of claim 15, wherein said plurality of viewports being dynamically selected for inclusion includes processing and updating continuously during one or more sessions when the spectator user is viewing the game, and said updating makes calls to the machine learning model to obtain predictions as to types of viewports that are of interest to the spectator user and available from the virtual cameras while the spectator user is viewing the game.

Claim 19. The method of claim 15, wherein said plurality of viewports being dynamically selected for inclusion includes processing and updating continuously during one or more sessions when the spectator user is viewing the game, and said updating makes calls to the machine learning model to obtain predictions as to types of viewports that may be of interest to the spectator user and available from the virtual cameras while the spectator user is viewing the game.

Claim 20. The method of claim 15, wherein the attributes of the spectator user are used to identify a likelihood of the spectator user to prefer viewing of specific types of content, wherein the dynamic selection of viewports includes increasing a selection value of viewports that include the specific types of content when said specific types of content become available from action occurring in the game.

Claim 20. The method of claim 15, wherein the attributes of the spectator user are used to identify a likelihood of the spectator user to prefer viewing of specific types of content, wherein the dynamic selection of viewports includes increasing a selection value of viewports that include the specific types of content when said specific types of content become available from action occurring in the game.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rogers et al. (US 9,311,741 B2), Austerlade et al. (US 9,517,417 B2), and Parker et al. (US 2016/0193530 A1), Mattar et al. (US 11,090,568 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/5/2022